Oo © NN DB MA fF WW NHN

Bw NY KN NY ND ND DN RD Rm met
So NJ HB A Bb WwW NY SK SC Oo CO HN DH A BP WD NY KY CO

Case 4:19-cv-07762-HSG Document 37 Filed 03/16/20 Page 1of 8

HOGE FENTON JONES & APPEL

Alison P. Buchanan (SBN 215710)

Christen E. Bourne (SBN 312744)

60 South Market Street, Suite 1400

San Jose, CA 95113-2396

Telephone: (408) 287-9501

Facsimile: (408) 287-2583

E-Mail: alison.buchanan@hogefenton.com
christen.bourne@hogefenton.com

Attorneys for Defendant
CLOUDABILITY, INC.

DAVIS WRIGHT TREMAINE LLP
Martin L. Fineman (SBN 104413)
505 Montgomery Street, Suite 800
San Francisco, CA 94111-6533
Telephone: (415) 276-6500
Facsimile: (415) 276-6599

E-Mail: martinfineman@dwt.com

Attorneys for Defendants
APPTIO, INC. and CLOUDABILITY, INC.

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

EDWARD MILLER,
Plaintiff,
Vv.

APPTIO, INC. and CLOUDABILITY, INC. and
DOES 1 through 5,

Defendants.

 

 

 

 

Case No. 4:19-cv-07762-HSG

DEFENDANTS APPTIO AND
CLOUDABILITY’S REQUEST FOR
JUDICIAL NOTICE IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS
FIRST AMENDED COMPLAINT

Date: April 9, 2020

Time: 2:00 p.m.

Courtroom: 2

Judge: Honorable Haywood S. Gilliam, Jr.

Action Filed: November 25, 2019

 

3733857 DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS

FIRST AMENDED COMPLAINT
MILLER V. APPTIO, INC., CASE NO. 4:19-CV-07762-HSG

 
Oo CO sn Ww A fF WW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-07762-HSG Document 37 Filed 03/16/20 Page 2 of 8

Defendants Apptio, Inc. and Cloudability, Inc. hereby respectfully request that the Court
take judicial notice of the documents referenced below in support of Defendants’ Motion to
Dismiss the First Amended Complaint.

Defendants respectfully request the Court to take judicial notice of: a certificate from the
Delaware Security of State certifying that the attached documents are true and correct copies; the
Certificate of Merger, merging Steelhead Merger SUB, Inc. with and into Cloudability, Inc.; and
Exhibit A, Third Amended and Restated Certificate of Incorporation of Cloudability, Inc. True
and correct copies of these documents are attached hereto.

The Court is respectfully requested to take judicial notice pursuant to Federal Rule of
Evidence 201, and specifically Rule 201(c)(2) (court must take judicial notice if a party requests
it and the court is supplied with the necessary information).

The referenced documents are the proper subject of judicial notice. The court may take
judicial notice of a publicly-filed Certificate of Merger in deciding a motion to dismiss (and
without converting the motion to dismiss into a motion for summary judgment). Hall v. Live
Nation Worldwide, Inc., 146 F. Supp. 3d 1187, 1192-93 (C.D. Cal. 2015) (taking judicial notice
of a Certificate of Merger in granting a motion to dismiss). See also Bullwinkle v. U.S. Bank,
N.A,, No. C13-03281 HRL, 2013 WL 5718451, **2, 3 & n.3 (N.D. Cal. Oct. 21, 2013) (holding
that “Documents ... which properly are the subject of judicial notice may be considered along
with the complaint when deciding a Fed.R.Civ.P.12(b)(6) motion” and taking judicial notice of a
Certificate of Merger filed with the New York Department of State). The Court should consider
these documents in deciding the motion to dismiss. At a minimum, the referenced documents
show that Plaintiff Edward Miller should not be granted leave to further amend, because his
speculation about the nature of the acquisition transaction is wrong.

Therefore, Defendants respectfully request the Court to take judicial notice of the

documents referenced above.

 

3733857 2
DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS FIRST
AMENDED COMPLAINT

MILLER V. APPTIO, INC., CASE NO. 4:19-ev-07762-HSG

 
Oo CoO SY NHN nA BP W NN

Cos ODO A BSB YW NY FY CO. Oo MP HS DO NH fF WD NY KS CS

 

 

Case 4:19-cv-07762-HSG Document 37 Filed 03/16/20 Page 3 of 8

Dated: March 16, 2020. Respectfully Submitted,

HOGE, FENTON, JONES & APPEL, INC.

By: 4/ Alison P. Buchanan
Alison P. Buchanan
Christen E. Bourne

Attorneys for Defendant
Cloudability, Inc.

DAVIS WRIGHT TREMAINE LLP

By: /s/ Martin L. Fineman
Martin L. Fineman

Attorneys for Defendants
Apptio, Inc. and Cloudability, Inc.

ATTESTATION
Pursuant to Civil Local Rule 5-1(i)(3), I attest that I obtained concurrence in the filing of

this document from the other signatories.

Dated: March 16, 2020. HOGE, FENTON, JONES & APPEL, INC.

By: /s/ Alison P. Buchanan
Alison P. Buchanan
Christen E. Bourne

Attorneys for Defendant
Cloudability, Inc.

 

3733857 3
DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS FIRST
AMENDED COMPLAINT

MILLER V. APPTIO, INC., CASE NO. 4:19-cv-07762-HSG

 
Case 4:19-cv-07762-HSG Document 37 Filed 03/16/20 Page 4 of 8

Delaware |

The First State

I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

COPY OF THE CERTIFICATE OF MERGER, WHICH MERGES:

"STEELHEAD MERGER SUB, INC.", A DELAWARE CORPORATION,

WITH AND INTO "CLOUDABILITY INC." UNDER THE NAME OF
“CLOUDABILITY INC.”, A CORPORATION ORGANIZED AND EXISTING UNDER

THE LAWS OF THE STATE OF DELAWARE, AS RECEIVED AND FILED IN THIS

OFFICE ON THE THIRTY-FIRST DAY OF MAY, A.D. 2019, AT 9:16

O° CLOCK A.M.
A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE

NEW CASTLE COUNTY RECORDER OF DEEDS.

SR

yer BuGock, Secretary of State 2

Authentication: 202932888

4965085 8100M
Date: 05-31-19

SR# 20195006280
You may verify this certificate online at corp.delaware.gov/authver.shtml

 
Case 4:19-cv-07762-HSG Document 37 Filed 03/16/20 Page 5 of 8

State of Delaware
Secretary of State
Division of Corporations
Delivered 09:16 AM 08/31/2019
FILED 09:16 AM 05/31/2019

CERTIFICATE OF MERGER SR 20195006280 - FileNumber 4965085

MERGING

STEELHEAD MERGER SUB, INC.
a Delaware corporation

WITH AND INTO

CLOUDABILITY INC.
a Delaware corporation

Pursuant to Title 8, Section 251(c) of the General Corporation Law of the State of Delaware
(“Delaware Law’), the undersigned corporation, Cloudability Inc., a Delaware corporation (the
“Corporation”), does hereby certify the following information relating to the merger (the
“Merger”) of Steelhead Merger Sub, Inc., a Delaware corporation (“Merger Sub”), with and into
the Corporation.

FIRST: The names of each of the constituent corporations to the Merger are as follows:

Name State of Formation or Incorporation
Cloudability Inc. Delaware
Steelhead Merger Sub, Inc. Delaware

SECOND: An Agreement and Plan of Merger, dated May 15, 2019 (the “Agreement”)
by and among Apptio, Inc., a Delaware corporation (“Parent”), Merger Sub, a wholly owned
subsidiary of Parent, the Corporation, and Shareholder Representative Services LLC, a Colorado
limited liability company, solely in its capacity as Stockholder Representative (as defined therein),
has been approved, adopted, certified, executed and acknowledged by each of the constituent
corporations in accordance with the requirements of Section 251(c) of the Delaware Law.

THIRD: The Corporation shall be the surviving corporation (the “Surviving
Corporation”) after the Merger and the name of the Surviving Corporation is “Cloudability Inc.”.

FOURTH: The Merger shall be effective immediately upon the filing of this Certificate
of Merger with the Secretary of State of the State of Delaware (the “Effective Time”).

FIFTH: The certificate of incorporation of the Corporation, as in effect immediately prior
to the Effective Time, shall be amended and restated, upon the Effective Time, to read, in its entirety
as set forth on Exhibit A attached hereto, and, as so amended and restated, shall be the certificate
of incorporation of the Surviving Corporation.

SIXTH: An executed copy of the Agreement is on file at 11100 NE 8th Street, Suite 600,
Bellevue, WA 98004, an office of the Surviving Corporation.

SEVENTH: A copy of the Agreement will be furnished by the Surviving Corporation, on
request and without cost, to any stockholder of either constituent corporation.
 

Case 4:19-cv-07762-HSG Document 37 Filed 03/16/20 Page 6 of 8

IN WITNESS WHEREOF, Cloudability Inc. has caused this Certificate of Merger to be
signed by a duly authorized officer, the 31st day May 2019.

CLOUDABILITY INC.,
a Delaware corperatipn

  
 

lame: Mat Ellis
Title: Chief Executive Officer

[Signature Page to Certificate of Merger]
Case 4:19-cv-07762-HSG Document 37 Filed 03/16/20 Page 7 of 8

Exhibit A
THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
OF
CLOUDABILITY INC.
ARTICLE ONE
The name of the corporation is Cloudability Inc. (the “Corporation”).

ARTICLE TWO

The address of the Corporation’s registered office in the State of Delaware is 251 Little
Falls Drive, in the City of Wilmington, County of New Castle, Delaware 19808. The name of its
registered agent at such address is Corporation Service Company.

ARTICLE THREE

The nature of the business or purposes to be conducted or promoted is to engage in any
lawful act or activity for which corporations may be organized under the General Corporation Law
of the State of Delaware.

ICLE F:

The total number of shares of stock which the Corporation has authority to issue is one
thousand (1,000) shares of common stock, with a par value of $0.001 per share.

ARTICLE FIVE

The Corporation is to have perpetual existence.

ARTICLE SIX

In furtherance and not in limitation of the powers conferred by statute, the board of
directors of the Corporation is expressly authorized to make, alter or repeal the by-laws of the
Corporation.

ARTICLE SEVEN

Meetings of stockholders may be held within or without the State of Delaware, as the by-
laws of the Corporation may provide. The books of the Corporation may be kept outside the State
of Delaware at such place or places as may be designated from time to time by the board of directors
or in the by-laws of the Corporation. Election of directors need not be by written ballot unless the
by-laws of the Corporation so provide.

ARTI HT

Subject to any provisions in the by-laws of the Corporation related to indemnification of
directors or officers of the Corporation, the Corporation shall indemnify, to the fullest extent
Case 4:19-cv-07762-HSG Document 37 Filed 03/16/20 Page 8 of 8

permitted by applicable law, any director or officer of the Corporation who was or is a party or is
threatened to be made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”) by reason of the fact that
he or she is or was a director, officer, employee or agent of the Corporation or is or was serving at
the request of the Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with respect to employee
benefit plans, against expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by such person in connection with any such
Proceeding; provided, however, that the Corporation be required to indemnify a person in
connection with a Proceeding (or part thereof) initiated by such person only if such Proceeding (or
part thereof) was authorized by the board of directors.

The Corporation shall have the power to indemnify, to the extent permitted by the
General Corporation Law of the State of Delaware, as it presently exists or may hereafter be
amended from time to time, any employee or agent of the Corporation who was or is a party or is
threatened to be made a party to any Proceeding by reason of the fact that he or she is or was a
director, officer, employee or agent of the Corporation or is or was serving at the request of the
Corporation as a director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee benefit plans, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by such person in connection with any such Proceeding.

A right to indemnification or to advancement of expenses arising under a provision of
this Amended and Restated Certificate of Incorporation or the by-laws of the Corporation shall not
be eliminated or impaired by an amendment to this Amended and Restated Certificate of
Incorporation or the by-laws of the Corporation after the occurrence of the act or omission that is
the subject of the civil, criminal, administrative or investigative action, suit or proceeding for which
indemnification or advancement of expenses is sought, unless the provision in effect at the time of
such act or omission explicitly authorizes such elimination or impairment after such action or
omission has occurred.

ARTICLE NINE

The Corporation expressly elects not to be governed by Section 203 of the General
Corporation Law of the State of Delaware.

ARTICLE TEN

The Corporation reserves the right to amend, alter, change or repeal any provision
contained in this certificate of incorporation in the manner now or hereafter prescribed herein and
by the laws of the State of Delaware, and all rights conferred upon stockholders herein are granted
subject to this reservation.
